Title: To John Adams from John Searson, 14 September 1797
From: Searson, John
To: Adams, John


To his Excellency John Adams, President of the united States of America
Sir
New york Sepr 14th. 1797


I take the Liberty to say, I thought my self happy when I waited on you personally (previous to the Publication of my Poems in Philadelphia) when I thought I had your Countenance of approbation for Encouraging Literature, and your Benevolent disposition, this was previous to your appointment to the Presidency. But alas! A few days previous to your leaving, Philadelphia when I wish’d to have the honor of presenting Copy of the Poems, neatly Gilt bound and Letterd on the Back your Servt. deny’d my admission. I had Indeed the Honor of some of the first Personages in the City to Patronize the Poems. Amongst which were the late President the Spanish Ambassador, the Portuguese do. and English Minister the Honble Robert Liston, most of the Clergy & Professors of the College and Academy, with near Eleven hundred other Reputable Persons. And I was honor’d lately with a Letter from the late President, dated Mount Vernon 20th Augt. 1797, in which are the following Words. “I wish with all my Heart you Could meet with such employment, as your talents are Suited to; but if you Cannot Obtain this in Philada where your Character is best known, There is none within my view in this quarter in any of the lines to which you allude and if you look for any thing in a Public way, you are Already in the best Situation to make the Application with a prospect of Success, as the President will unquestionably, require the best Testimonials that Can be obtained of your fitness for Office, and these can only be Obtain’d from those, to whom you are known. If you are pleas’d, to Send one of your Poems to me Colonel Biddle will receive, pay and forward it, to sir, your Obedt servt G. Washington”
I have been in some of the first Counting Houses, both here and Philadelphia as Book-keeper as per Certificates will appear, once Tutor in one of the first families in this City and Whole sale Mercht. on my own account, as also master of some of the best Schools in America & Ireland, having a General knowledge of Mathematical Learning, having good Vouchers for these things. And once did the Business of Capt. Stiles of Walnut street, Said to be the Richest Gentleman in Philadelphia, who would recommend me. Should any genteel office occur in your knowledge I hope my most sincere Gratitude should not be wanting. And should your Excellency favour me so far as to take one of the Poems you can order it to a friend here, who will forward it to you. I left Philadelphia 16 days ago on account of the fever Now prevailing there, the City is nearly deserted, and the Houses shut up. This City very Healthy at Present, but great Complaints of deadness of trade, on account of the french Capturing their Vessels of Merchandize
Should I be honor’d with a Line from you, please direct to Care of the Postmaster here—May a series of Success and every real happiness ever await your Excellency, and beg leave to Subscribe my Self with sincerity and Truth / Your Ever Obedient / Humble servt
John Searson